         Case 1:20-cv-01466-JLT Document 7 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   LUCAS HOLMES,                                      Case No.: 1:20-cv-01466-JLT (PC)

12                     Plaintiff,                       ORDER TO SUBMIT APPLICATION
                                                        TO PROCEED IN FORMA PAUPERIS
13          v.                                          OR PAY FILING FEE WITHIN 45 DAYS

14   NORTH KERN STATE PRISON
     HEALTH CARE GRIEVANCE OFFICE,
15   et al.,
16                     Defendants.
17

18          Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.

19   § 1983. Plaintiff has not paid the $405.00 filing fee or applied to proceed in forma pauperis

20   pursuant to 28 U.S.C. § 1915. Accordingly, the Court ORDERS:

21          Within 45 days of the date of service of this order, plaintiff shall submit the attached

22   application to proceed in forma pauperis, completed and signed, or in the alternative, pay the

23   $405.00 filing fee for this action. No requests for extension will be granted without a showing

24   of good cause. Failure to comply with this order will result in dismissal of this action.

25
     IT IS SO ORDERED.
26
27      Dated:     February 6, 2021                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
28
     Case 1:20-cv-01466-JLT Document 7 Filed 02/08/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
